DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 8, 9, 11-13, 16-18, 21, 22, and 24 in the reply filed on 5/24/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the frequency" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the applied frequencies" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the associated electromagnetic field" in line 2, “the first two penetration depths” and “the lowest applied frequency” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (US 5,246,060, hereinafter Fang).
Re Claim 8. Fang teaches a process for electromagnetic casting of light metals (C4/L6-9), wherein an electromagnetic field acts on a molten metal in the course of solidification (Fig. 1A), said electromagnetic field being provided by an induction coil (item 7), wherein the induction coil provides a field of less than about 2 Tesla during the solidification (C9/L17-47).  

Re Claim 16. Fang teaches a continuous casting (Fig. 1A).  

Re Claim 18. Fang teaches wherein the electromagnetic field is at least substantially stationary (C9/L17-47).  

Claim(s) 8, 11-13, 16-18, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vives (US 4,523,628 cited by applicant).
Re Claim 8. Vives teaches a process for electromagnetic casting of light metals (C4/L33-36), wherein an electromagnetic field acts on a molten metal in the course of solidification, said electromagnetic field being provided by an induction coil (Fig. 1, items 5 & 7), wherein the induction coil provides a field of less than about 2 Tesla during the solidification (C4/L37-49).  

Re Claim 11. Vives teaches wherein the frequency is modified during the process of solidification (C3/L60-C4/L9).
  
Re Claim 12. Vives teaches wherein the applied frequencies comprise 50 Hz (C4/L37-49).  

Re Claim 13. Vives teaches wherein the coil is shaped and positioned such that the associated electromagnetic field can penetrate and induce a current in all sections of the casting within the first two penetration depths for the lowest applied frequency (Fig. 1).  

Re Claim 16. Vives teaches a continuous casting (Fig. 1).  

Re Claim 17. Vives teaches wherein the light metal being cast comprises an alloy and wherein the electromagnetic field is maintained but reduced during the solidification process (C3/L60-C4/L9).  

Re Claim 18. Vives teaches wherein the electromagnetic field is at least substantially stationary (C4/L37-49).  

Re Claim 24. Vives teaches wherein current to the coil is increased during solidification (C2/L43-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vives.
Re Claim 21. Vives fails to specifically teach that an inverter is used.  
However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Vives to employ an inverter to convert frequency.

Re Claim 22. Vives does not explicitly teaches that a power supplied to a system creating the electromagnetic field induces less than a 10% increase in a temperature of the metal being cast.  
However, since Vives and the claimed method employ substantially similar materials and process, it is reasonable to believe that the claimed properties (induces less than a 10% increase in a temperature of the metal being cast) would have naturally flowed following the teachings of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vives as applied to claim 8 above, and further in view of Eriksson et al. (EP 0374563, hereinafter Eriksson).
Vives fails to teach that an applied current is an alternating current of single-phase.  

	The invention of Eriksson encompasses electromagnetic stirrer. Eriksson teaches that an alternating current of single-phase can be applied to magnetic coil (C1/L43-45).
	In view of Eriksson, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Vives to employ an alternating current of single-phase; since using a known type of current to produce magnetic field is within purview of one skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






6/1/2021